 USDC IN/ND case 2:21-cv-00114-PPS-JPK document 5 filed 05/03/21 page 1 of 4


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 CHARLES GOULD, JR.,

                 Plaintiff,

                         v.                                 CAUSE NO. 2:21-CV-114-PPS-JPK

 MARK BERTONCINI,

                 Defendant.

                                      OPINION AND ORDER

        Charles Gould, Jr., a prisoner proceeding without a lawyer, filed a complaint

under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971), against an employee of

the U.S. Marshals Service. (ECF 1.) Pursuant to 28 U.S.C. § 1915A, I must screen the

complaint to determine whether it states a claim for relief. I must bear in mind that “[a]

document filed pro se is to be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (citation omitted).

        Mr. Gould alleges that he is in custody on pending federal charges at the Lake

County Jail. 1 In May 2019, he injured his shoulder during recreation period at the jail,

causing damage to his rotator cuff. He received some treatment for his shoulder from

medical staff at the jail, including being given ibuprofen, but when the pain did not

improve, he was referred to see an outside orthopedist. He underwent an x-ray, which




         1 I note that Mr. Gould’s handwriting is very small and the print very light, making the complaint

hard to read. I have made every effort to discern the relevant facts from his complaint and to give it
liberal construction.
 USDC IN/ND case 2:21-cv-00114-PPS-JPK document 5 filed 05/03/21 page 2 of 4


was normal, and then an MRI, which revealed shoulder inflammation, arthritis, and the

damaged rotator cuff. The orthopedist gave him a shot in his shoulder, which helped

alleviate the pain only for a very short time. At a subsequent visit in January 2020, the

orthopedist determined that Mr. Gould should undergo an EKG, after which the doctor

would make a decision about whether to perform surgery. The request for an EKG was

submitted to Mark Bertoncini, an employee of the U.S. Marshals Service who Mr. Gould

claims is responsible for authorizing medical treatment for federal detainees. Mr.

Bertoncini has denied the request, however, and Mr. Gould claims that he is at a

stalemate: the orthopedist will not proceed with surgery, and medical staff at the jail are

unable to provide him treatment that alleviates his pain. He claims that his shoulder

causes him significant pain on an ongoing basis, making it difficult for him to sleep,

shower, and engage in other daily activities. Medical staff at the jail are continuing to

give him ibuprofen, but it helps the pain only marginally, and he is also concerned

about the long-term effects of taking this over-the-counter medication. Based on these

events, he sues Mr. Bertoncini for money damages and injunctive relief.

       Because Mr. Gould was a pretrial detainee when these events occurred, his claim

must be analyzed under the Fourteenth Amendment. Kingsley v. Hendrickson, 576 U.S.

389, 395 (2015). To state a claim under the Fourteenth Amendment, he must allege that

the defendant acted “with purposeful, knowing, or reckless disregard of the

consequences” of his actions. Miranda v. Cty. of Lake, 900 F.3d 335, 354 (7th Cir. 2018). He

must also allege that the medical care he received, or the denial of that medical care,

was “objectively unreasonable.” Id. at 351 (emphasis omitted).


                                             2
 USDC IN/ND case 2:21-cv-00114-PPS-JPK document 5 filed 05/03/21 page 3 of 4


       Giving Mr. Gould the inferences to which he is entitled at this stage, he has

alleged a plausible claim against Mr. Bertoncini. He claims that he suffered a serious

shoulder injury that was diagnosed by an outside specialist, and which causes him pain

on a daily basis. He claims that he needs further diagnostic testing before the specialist

can determine whether surgery is appropriate, but Mr. Bertoncini will not authorize

that testing. The complaint can be read to allege that this decision was not made for any

legitimate medical reason, but rather, because Mr. Bertoncini does not want to authorize

another expensive test. He will be permitted to proceed on a claim against Mr.

Bertoncini for monetary damages and injunctive relief related to his need for

constitutionally adequate medical care for his shoulder.

       For these reasons, the court:

       (1) GRANTS the plaintiff leave to proceed against Mark Bertoncini in his

personal capacity for money damages and in his official capacity for injunctive relief

related to Mr. Gould’s need for constitutionally adequate medical care to address his

shoulder injury;

       (2) DISMISSES all other claims;

       (3) DIRECTS the clerk to request a Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Mark Bertoncini at the U.S. Marshals Service and to send him a copy of this order and

the complaint pursuant to 28 U.S.C. § 1915(d);




                                             3
 USDC IN/ND case 2:21-cv-00114-PPS-JPK document 5 filed 05/03/21 page 4 of 4


      (4) ORDERS the United States Marshal Service to provide the full name, date of

birth, and last known home address of any defendant who does not waive service, to

the extent this information is available; and

      (5) ORDERS Mark Bertoncini to respond, as provided for in the Federal Rules of

Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for which the plaintiff has

been granted leave to proceed in this screening order.

       SO ORDERED on May 3, 2021.

                                                    s/ Philip P. Simon
                                                    PHILIP P. SIMON, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                                4
